Citation Nr: 1733278	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of
entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to reopen the claim of
entitlement to service connection for right arm laceration. 

3.  Whether new and material evidence has been submitted to reopen the claim of
entitlement to service connection for a left knee disability.

4.  Whether new and material evidence has been submitted to reopen the claim of
entitlement to service connection for a right knee disability.

5.  Whether new and material evidence has been submitted to reopen the claim of
entitlement to service connection for a lumbar spine disability.  

6.  Whether new and material evidence has been submitted to reopen the claim of
entitlement to service connection for a bilateral foot disability. 

7.  Whether new and material evidence has been submitted to reopen the claim of
entitlement to service connection for a prostate disability to include as due to herbicide exposure and as secondary to diabetes mellitus.  

8.  Entitlement to service connection for a right arm laceration.  

9.  Entitlement to service connection for a left knee disability.  

10.  Entitlement to service connection for a right knee disability.  

11.  Entitlement to service connection for a lumbar spine disability. 

12.  Entitlement to service connection for a bilateral foot disability.  

13.  Entitlement to service connection for a gastrointestinal disorder include as due to herbicide exposure.  

14.  Entitlement to service connection for a bladder disability to include as due to herbicide exposure and as secondary to diabetes mellitus.  

15.  Entitlement to service connection for metabolic syndrome to include as due to herbicide exposure.  

16.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as due to herbicide exposure.   

17.  Entitlement to service connection for groin blisters to include as due to herbicide exposure.   

18.  Entitlement to an initial rating higher than 50 percent disabling for bilateral proliferative retinopathy. 

19.  Entitlement to an initial rating higher than 30 percent disabling for coronary artery disease. 

20.  Entitlement to a compensable rating for bilateral hearing loss.  

21.  Entitlement to an initial compensable rating for erectile dysfunction.  

22.  Entitlement to an initial rating higher than 10 percent disabling for diabetes mellitus type II from September 28, 1992 to October 15, 2000.

23.  Entitlement to an initial rating higher than 20 percent disabling for diabetes mellitus type II from October 16, 2000 to August 5, 2007.  

24.  Entitlement to an initial rating higher than 40 percent disabling for diabetes mellitus type II from August 6, 2007.  

25.  Entitlement to an initial rating higher than 30 percent disabling for chronic kidney disease with hypertension from July 27, 2006 to November 19, 2008.

26.  Entitlement to an initial rating higher than 60 percent disabling for chronic kidney disease with hypertension since November 20, 2008.

27.  Entitlement to an effective date earlier than June 5, 2005 for the grant of service connection for erectile dysfunction.  

28.  Entitlement to an effective date earlier than January 30, 2008 for the grant of entitlement to special monthly compensation based on loss of use of creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from March 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was remanded for further development in January 2017.  

In February 2017, the Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  

The issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a prostate disability; entitlement to service connection for right arm laceration, left knee disability, right knee disability, lumbar spine disability, bilateral foot disability, bladder disability, metabolic syndrome, COPD, a gastrointestinal disorder and a prostate disability; entitlement to an initial rating higher than 50 percent disabling for bilateral proliferative retinopathy, an initial rating higher than 30 percent disabling for coronary artery disease, a compensable rating for bilateral hearing loss, an initial compensable rating for erectile dysfunction, an initial rating higher than 10 percent disabling for diabetes mellitus type II from September 28, 1992 to October 15, 2000, an initial rating higher than 20 percent disabling for diabetes mellitus type II from October 16, 2000 to August 5, 2007, an initial rating higher than 30 percent disabling for chronic kidney disease with hypertension from July 27, 2006 to November 19, 2008 and an initial rating higher than 60 percent disabling for chronic kidney disease with hypertension since November 20, 2008; and entitlement to an effective date earlier than June 5, 2005 for the grant of service connection for erectile dysfunction and entitlement to an effective date earlier than January 30, 2008 for the grant of entitlement to special monthly compensation based on loss of use of creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a lumbar spine disability and right knee disability was last denied in a January 1993 rating decision.  The evidence added to the record with regard to the lumbar spine and right knee since the January 1993 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claims.

2.  Service connection for a right arm laceration, left knee disability and bilateral foot disability was last denied in a December 1999 rating decision.  The evidence added to the record with regard to the right arm, left knee and feet since the December 1999 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claims.

3.  Service connection for an acquired psychiatric disability to include PTSD was last denied in a July 2002 rating decision.  The evidence added to the record with regard to an acquired psychiatric disability since the July 2002 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.

4.  The Veteran has a current diagnosis of PTSD.  A physician has attributed the Veteran's PTSD to an in service event which caused him to fear hostile military or terrorist activity.  The Veteran's account of in-service stressors is credible and consistent with the places, types, and circumstances of his service.

5.  During his February 2017 hearing, the Veteran withdrew from appellate consideration the claim of entitlement to service connection for groin blisters to include as due to herbicide exposure.   

6.  During his February 2017 hearing, the Veteran withdrew from appellate consideration the claim of entitlement to an initial rating higher than 40 percent disabling for diabetes mellitus type II from August 6, 2007.  


CONCLUSIONS OF LAW

1.  The January 1993 rating decision denying service connection for a lumbar spine and right knee disability is final.  New and material evidence to reopen the claims for service connection for a lumbar spine and right knee disability has been received and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

2.  The December 1999 rating decision denying service connection for a right arm laceration, a left knee disability and bilateral foot disability is final.  New and material evidence to reopen the claim for service connection for right arm laceration, a left knee disability and bilateral foot disability has been received and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

3.  The July 2002 rating decision denying service connection for PTSD is final.  New and material evidence to reopen the claim for service connection for PTSD has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability to include PTSD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.303(f) (2016).

5.  The criteria for withdrawal of the claim for entitlement to service connection for groin blisters to include as due to herbicide exposure have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).

6.  The criteria for withdrawal of the claim for entitlement to an initial rating higher than 40 percent disabling for diabetes mellitus type II from since August 6, 2007 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Having reopened the claim for service connection for an acquired psychiatric disability to include PTSD, the Board's decision below awards a grant for service connection for an acquired psychiatric disability to include PTSD.  As no adverse decision is reached on this issue, there is no need to discuss compliance with VA's duty to notify and assist the Veteran at this time.  See 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims for entitlement to service connection for an acquired psychiatric disability to include PTSD, right arm laceration, left knee disability, right knee disability, lumbar spine disability and bilateral foot disability.  

In a January 1993 rating decision, service connection for right arm laceration, a back condition, left knee injury, right knee injury and bilateral foot pain was denied.  The RO found that service treatment records were negative for any complaints and/or treatment for a laceration of the arm and/or bilateral foot pain.  It was also determined that back pain, left knee pain and right knee injury shown in service were acute and transitory with no residuals shown at separation.  The Veteran did not appeal that decision nor did he submit new and material evidence within the one year appeal period.  The decision became final.  

The Veteran submitted a request to reopen the claims for service connection for a right arm laceration, left knee injury and bilateral foot pain in July 1999.  In a December 1999 rating decision, the RO found that new and material evidence had not been submitted to reopen the claims for entitlement to service connection for a right arm laceration, left knee disability and bilateral foot disability.  Service connection for peripheral neuropathy of the bilateral feet claimed as secondary to agent orange exposure was also denied.  The RO determined that there was "no record of peripheral neuropathy, bilateral feet showing a chronic disability subject to service connection."  The Veteran did not appeal that decision nor did he submit new and material evidence within the one year appeal period.  The decision became final. 

In a July 2002 rating decision, service connection for PTSD and mood swings and rages of anger secondary to herbicide exposure was denied.  The RO denied service connection for PTSD on the basis that there was a lack of a confirmed diagnosis and corroborated stressor.  The Veteran submitted a notice of disagreement to that decision in July 2003 and in March 2004 a statement of the case was issued.  The Veteran's VA Form 9 Substantive Appeal was received by the RO in March 2004.  In July 2008, however, the Veteran expressed satisfaction with his May 2008 rating and stated that he wished to withdraw all his appeals.  As his appeal was withdrawn, the July 2002 decision denying service connection for PTSD became final. 

After reviewing all of the evidence of record available at the time of the January 1993 rating decision and in light of the evidence received since that decision to include the Veteran's recent testimony that his back was injured during service from heavy duty detail and that he injured his knees while playing soccer off base in 1971, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claims of entitlement to service connection for a lumbar spine disability and right knee disability.  Accordingly, these claims are reopened.

After reviewing all of the evidence of record available at the time of the December 1999 rating decision and in light of the evidence received since that decision to include the Veteran's recent testimony that he injured his right arm during service when he jumped into the water to save what he perceived to be a drowning boy, that he injured his knees while playing soccer off base in 1971 and that his foot disability is due to detail work and marching during service, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claims of entitlement to service connection for right arm laceration, left knee, and foot disability.  Accordingly, these claims are reopened.

Lastly, after reviewing all of the evidence of record available at the time of the July 2002 rating decision and in light of the evidence received since that decision to include an Axis I diagnosis of PTSD and Dr. C's May 2009 opinion that the Veteran's chronic PTSD symptomatology is directly related to his time in service, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD.  Accordingly, the claim is reopened.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for an acquired psychiatric disability to include PTSD.  Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disability to include PTSD is warranted.  To that end, the Veteran asserts that while in Vietnam he was exposed to traumatic events to include rocket attacks on his base.  He described being exclusively assigned to the perimeter where he constructed wire and towers that "separated military personnel from Vietcong and NVA."  He also reports stressors to include lightning hitting a nearby guard tower while he was on guard duty and thereafter seeing a body of man being driven by afterwards.  Additionally, he reports that while on guard duty he saw a rocket hit a fuel truck and produce a ball of fire.  

During a May 2007 evaluation conducted by psychologist D. F. Ph.D., the Veteran described symptoms of PTSD from his service in Vietnam.  He reported he was attacked two to three times per week and that he was there during the Tet Offensive.  An Axis I diagnosis of PTSD was given.  In August 2008, social worker, J.H., also found that the Veteran suffered from chronic PTSD.  In May 2009, Dr. C stated that he observed the Veteran's behaviors that were consistent with the presence of chronic PTSD.  He recalled the Veteran's complaints of intrusive and upsetting memories of Vietnam to include a fuel tanker truck exploding on a runway while he was on perimeter guard duty and seeing bodies of young Vietnamese soldiers mutilated by explosions.  He opined that the Veteran's chronic symptomatology was directly related to his time in service.   

The Board is mindful that the January 2011 VA examiner found that the Veteran's self-report and psychometric testing were not consistent with PTSD but rather suggestive of current depression.  He explained that given the length of time since
service the lack of any continuum of treatment from that time to the present and the presence of other life stressors that could easily cause depression, it would not be reasonable to attribute the cause of the current depression to military service.  It appeared to him that it was less likely than not that the Veteran's current depression was caused by or related to military service or in-service stressor exposure.  

The Veteran, however, has reported a stressor that is related to his fear of hostile military or terrorist activity.  Significantly, a physician has diagnosed him with PTSD based on his war related stressors.  The Veteran's claimed stressors of exposure to fear of hostile military or terrorist activity, causing death and being subject to rocket attacks are consistent with the places, types, and circumstances of his service as detailed in his sworn testimony and service records.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, the Board finds that the Veteran has demonstrated PTSD and that his disability has been sufficiently linked to wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  The claim is granted.

WITHDRAWN CLAIMS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

During his October 2016 hearing, the Veteran withdrew the claims of entitlement to service connection for groin blisters to include as due to herbicide exposure and entitlement an initial rating higher than 40 percent disabling for diabetes mellitus type II from since August 6, 2007.  Specifically, he stated that he wanted to cancel his claim for groin blisters.  He also stated that with regard to his diabetes mellitus he was satisfied with the 40 percent rating for his diabetes and that he did not feel that he qualified for anything higher than 40 percent.  The Board finds that his statements qualifies as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

In light of the Veteran's withdrawal of the claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims of entitlement to service connection for groin blisters to include as due to herbicide exposure and entitlement an initial rating higher than 40 percent disabling for diabetes mellitus type II from since August 6, 2007 are dismissed.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for an acquired psychiatric disability to include PTSD is granted.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for right arm laceration is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a left knee disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a right knee disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a lumbar spine disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a bilateral foot disability is granted to this extent only.

Entitlement to an acquired psychiatric disability to include PTSD is granted.  

Entitlement to service connection for groin blisters to include as due to herbicide exposure is dismissed.  

Entitlement to an initial rating higher than 40 percent disabling for diabetes mellitus type II from since August 6, 2007 is dismissed.  


REMAND

The Veteran appeals the denial to reopen the claim of service connection for a prostate disability; and entitlement to service connection for a bladder disability, metabolic syndrome, COPD, a gastrointestinal disorder, right arm laceration, bilateral knee disability, bilateral foot disability and a lumbar spine disability.  He also appeals the denial of a rating higher than 50 percent disabling for bilateral proliferative retinopathy, a rating higher than 30 percent disabling for coronary artery disease, a compensable rating for bilateral hearing loss, a compensable rating for erectile dysfunction, an initial rating higher than 10 percent disabling for diabetes mellitus type II from September 28, 1992 to October 15, 2000, an initial rating higher than 20 percent disabling for diabetes mellitus type II from October 16, 2000 to August 5, 2007, a rating higher than 30 percent disabling for chronic kidney disease with hypertension from July 27, 2006 to November 19, 2008, and a rating higher than 60 percent disabling for chronic kidney disease with hypertension since November 20, 2008.  Entitlement to an effective date earlier than June 5, 2005 for the grant of service connection for erectile dysfunction and entitlement to an effective date earlier than January 30, 2008 for the grant of entitlement to special monthly compensation based on loss of use of creative organ are also on appeal.  

Initially, the Board notes that the Veteran has put VA on notice that he is in receipt of Social Security benefits.  During his February 2017 hearing, he and his wife presented testimony that he has been receiving Social Security benefits for years.  
These records may be relevant to his service connection, increased ratings and earlier effective date claims.  It appears, however, that his medical records and decision relating to the Social Security Administration grant of benefits have not been associated with the claims file.  In light of the above, the Board finds that a remand is necessary to obtain and associate with the claims file any relevant Social Security Administration records and decisions.

Furthermore, having reopened the claims of entitlement to service connection for right arm laceration, bilateral knee disability, bilateral foot disability and a lumbar spine disability, the Board finds that a remand is warranted for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  In this case, the RO has not considered the claims for service connection for right arm laceration, bilateral knee disability, bilateral foot disability and a lumbar spine disability on the merits.  As such, a remand is warranted so that they can do so without prejudice to the Veteran.

Also, during the February 2017 hearing, the Veteran indicated that his service-connected disabilities have worsened since his last VA examination.  The evidence shows that the Veteran was last examined by VA in 2011 for his service-connected disabilities.  As the Veteran indicates a worsening of his disabilities since his last VA examination and the Board finds that the VA examinations are too remote to adequately assess the severity of his heart, kidney, eye, hearing loss and erectile dysfunction disabilities, a remand is warranted to afford the Veteran an examination to ascertain the current level of severity of his disabilities.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The Board also notes that during his hearing, the Veteran reported receiving treatment at Retina Consultants.  On remand, these records and any other ongoing private treatment and VA records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant outstanding Social Security Administration disability records and decisions, and associate them with the claims file.  The AOJ should contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for Social Security Administration disability benefits.

2. Obtain and associate with the claims file any outstanding VA outpatient treatment records, including complete records from the Vet Center.

3. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities including Retina Consultants.  All attempts to procure such records must be documented in the file.

4. Thereafter, adjudicate on the merits the claims for entitlement to service connection for right arm laceration, bilateral knee disability, bilateral foot disability and a lumbar spine disability.  If it is determined that an examination and opinion is indicated, such examination should be undertaken, in accordance with applicable procedures.

5. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected coronary artery disease.  All testing deemed necessary should be conducted and the results reported.  If laboratory determination of METs by exercise testing cannot be performed medical reasons, the examiner must state so.  

6. Schedule the Veteran for a VA audiological examination.  Access to the VBMS must be made available to the examiner in conjunction with the examination.  The examiner must be sure to describe any functional impairment resulting from the hearing loss. A complete rationale for any opinions expressed must be provided.

7. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected bilateral proliferative retinopathy.  In accordance with the latest worksheets for rating proliferative retinopathy, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his proliferative retinopathy.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  If other separate eye pathology is identified, the manifestations of the service connected diabetic retinopathy should be set out and dissociated from non-service connected pathology to the extent possible.  A complete rationale for any opinions expressed must be provided.

8. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected erectile dysfunction.  The examiner should address whether service-connected erectile dysfunction has resulted in penile deformity.

9. Schedule the Veteran for a VA examination to determine the current nature and severity of his chronic kidney disease with hypertension.  Access to the VBMS must be made available to the examiner in conjunction with the examination.  In accordance with the latest worksheets for rating kidney disease, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his kidney disease and hypertension.  The examiner must be sure to address the applicable rating criteria.  A complete rationale for any opinions expressed must be provided.

10. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


